                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

NANCY MARTIN,                                 )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )    Case No. CIV-20-01267-JD
                                              )
WALMART,                                      )
                                              )
                     Defendant.               )

                                  ORDER OF DISMISSAL

       Federal Rule of Civil Procedure 4(m) provides that if a defendant is not served

within 90 days after the complaint is filed, the Court must dismiss the action after notice

to the plaintiff unless the plaintiff shows good cause for the failure to serve.

       On May 11, 2021, the Court issued an order requiring Plaintiff1 to show cause by

May 25, 2021, why she had not timely served Defendant or, alternatively, file proof of

service or a waiver of service. [Doc. No. 12]. Plaintiff responded on May 24, 2021, by

filing a response to the Court’s Order. [Doc. No. 13].

       On May 28, 2021, the Court issued an order permissively granting Plaintiff an

additional thirty (30) days (or until June 28, 2021) to effect service on Defendant. [Doc.

No. 14]. The Court warned that the action may be dismissed if Plaintiff failed to serve


       1
         Plaintiff is pro se. “A pro se litigant’s pleadings are to be construed liberally and
held to a less stringent standard than formal pleadings drafted by lawyers.” Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, pro se litigants must still
follow the same procedural rules that govern other litigants. Kay v. Bemis, 500 F.3d 1214,
1218 (10th Cir. 2007). A pro se litigant’s ignorance of the rules alone does not excuse
them from following the rules. See Broitman v. Kirkland (In re Kirkland), 86 F.3d 172,
176 (10th Cir. 1996).
Defendant within the extended deadline without further show-cause orders from the

Court. [Id. at 3]. The Court also noted that if Plaintiff was going to seek additional time to

serve Defendant, she must file a motion requesting such relief before the expiration of the

extended service deadline. [Id.].

       Plaintiff has not served Defendant within the deadline set by Rule 4(m), as

extended by the Court, or timely sought additional time to do so. The Court therefore

DISMISSES this action without prejudice and will enter a separate judgment. Because

Plaintiff did not timely serve Defendants within 90 days of the filing of this action and

did not comply with the Court’s Order giving her additional time to effect service, the

Court DISMISSES this action without prejudice to refiling under Federal Rule of Civil

Procedure 4(m).

       IT IS SO ORDERED this 2nd day of July 2021.




                                              2
